Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.74 Page 1 of 35




Brian K. Jackson (15296)
Brian K. Jackson, LLC
341 S. Main St. Suite 500
Salt Lake City, Utah 84111
Phone: (801) 441-8922
Fax: (801) 534-1948
brianj@bjacksonlaw.com
Attorney for Plaintiffs


                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


Diana True;                                                     AMENDED COMPLAINT
Cori Berhends;
Virginia Mathios;                                           Civil No.: ​2:20-cv-00191-HCN-DBP
Michele Noren;
                                                        The Honorable Judge Howard C. Nielsen, Jr.
   Plaintiffs.
                                                               JURY TRIAL REQUESTED
v.

Delta Airlines, INC.
    Defendants,


           Plaintiffs, through counsel of record, now brings this action for injunctive and monetary

relief in Federal District Court against Defendant, Delta Airlines, INC for damages in tort and

arising under the American with Disabilities act of 1990 and related provisions:

                                  PARTIES, JURISDICTION, VENUE

1.         Diana True, Plaintiff, was a flight attendant of Delta Airlines at the time the alleged

incidents below occurred and is a resident of Salt Lake County, Utah.

2.         Michele Noren, Plaintiff, was a flight attendant of Delta Airlines at the time the alleged

incidents below occurred and is a resident of Salt Lake County, Utah.

3.         Cori Berhends, Plaintiff, was a flight attendant of Delta Airlines at the time the alleged

incidents below occurred and was a resident of Davis County, Utah.


Amended Complaint
True et al v. Delta Airlines 1
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.75 Page 2 of 35




4.         Virginia Mathios, Plaintiffs, ori Berhends, Plaintiff, was a flight attendant of Delta

Airlines at the time the alleged incidents below occurred and was a resident of Salt Lake County,

Utah.

5.         Delta is the employer of the Plaintiffs in this complaint and its principal headquarters are

located in Atlanta, Georgia and employs over 500 employees. The actions occurred at the Salt

Lake City base for Delta where Plaintiff’s base and managers are located.

6.         Subject Matter Jurisdiction and venue is proper as these matters relates to issues that arise

out of federal law under the Americans with Disabilities Act of 1990 and the incidents alleged in

this complaint occurred from residents of Salt Lake County and its supervisors and managers and

“base” of the company that is located in Salt Lake County, Utah.

                                       LEGAL ALLEGATIONS
Diana True

6a.        Ms. True reported on or about the very first day she first wore the uniform around the end

of May or start of June of 2018. She reported shortness of breath and a rash all over her eyes and

neck and arms to her supervisor Cindy Atkinson. Ms. True went back to Ms. Atkinson in August

of 2018 and asked to wear black and white uniforms at that time. On November 2nd, 2018, Ms.

True sent a text to her supervisor Ms. Atkinson with pictures of the patch test she had to do and

the blisters on her back.

6ai. Ms. True noted she was struggling with breathing, she was itching. On November 9th, 2018

Ms. True noted that she had become paranoid and was panicking with anxiety attacks with the

reactions. On December 27th of 2018, Ms. True​ asked if she could wear the alternate black and

white to Cindy Atkinson, Judy Christensen and Tracy Gallegos who were her supervisor, base

manager and Human Resources. They pulled a meeting with her and told her that she could not

return to work unless she wore that uniform.

Amended Complaint
True et al v. Delta Airlines 2
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.76 Page 3 of 35




6aii. There was also another meeting with the same individuals and Rob Wissel and said the

same thing again. ​On May 6th, 2019, Ms. True sent a text message to Tracy Gallegos with Delta

Human Resources and noted, I haven’t got any response so who does he send that to and who do

I now need to talk to I’ve talked to Jude cindy you rob weasel the uniform committee Sedgwick

… who do I talk to to get approval for black and white I need to get back to work.On May 2nd,

2019, Ms. True sent a text message to Tracy Gallegos with Delta Human Resources and noted,

“This is getting so old and ridiculous and I know you feel the same way as I do I have talked to

everyone I’ve talked to Sedgwick Rock you Cindy Jude I’ve talked to everyone and nobody can

figure out why I have not been able to wear black that’s my question why have I not been able to

come back to work since December 27th and even Ryan at Sedgwick can’t give me an answer.”

6aiii. Ms. True also noted on May 9th about Ms. Noren to Ms. Gallegos, “She is so depressed

that she cries all day long and I’m really concerned about her depression. She can’t get anywhere

with anyone and they won’t allow her to go back into the black and white I need you to please

talk to her supervisor and approve it because she was in the black and white before and I’m

really worried about her being so depressed.” On July 2nd 2019, Ms. True texted Ms. Gallegos,

“I have no money left and no way to get any I’ve borrowed I’ve sacrificed I’ve done without my

bills are all due.”

6aiii. Ms. True was never approved to return to work until on or about the end of October of

2019. Delta claimed Ms. True had to take a psychological exam without stating why. Delta also

claimed Ms. True had to see a pulmonologist from a doctor in Ohio that Delta kept delaying

through September of 2019 without explanation. Ms. True had a doctor note that indicated she

could work if she was in the alternative black and white uniforms.

Virginia Mathios



Amended Complaint
True et al v. Delta Airlines 3
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.77 Page 4 of 35




6b. Ms. Mathios started to notice issues with the uniforms in the Summer of 2018. She suffered

from among other things, hair loss, weight loss, contact dermatitis, swollen lymph nodes, bloody

urine, problems urinating, blurred visions, metallic taste in her mouth, coughing up blood,

bloody noses and shortness of breath and tingling in her hands and feet. Ms. Mathios armpit hurt

and found that she would feel better when she was out of the uniform for a few days. Ms.

Mathios filed a complaint with the uniforms in August of 2018. Ms. Mathios sent an e-mail to

the uniform tea, her supervisor, lands end and SRS reporting the injury on August 7th, 2018. Ms.

Mathios was told from two individuals in a conference call from Atlanta that she needed to put a

liner for her dress. Ms. Mathios had no follow-up and sent pictures to her supervisor in October

of 2018 and heard nothing. Ms. Mathios was given a “non-treated” cotton blouse that put her in

the emergency room in early 2019. Ms. Mathios had to wait for over an hour for a triage

Sedgwick nurse to find a Delta approved facility for her. Ms. Mathio’s base director, Jude

Christensen reached out and left a message to her about her the job injury that was relayed to her

by her supervisor Sarah Long.

On February 21st, 2019, Ms. Mathios filed an inflight report with Delta and noted,

           The longer I wear the uniform, the sicker I become. This is now the third time I have
           notified Delta that I have been having allergic reactions to what I am required to wear to
           go to work and do my job. I have sent photographic evidence of rashes, swollen lymph
           nodes and purple- stained items. I received a call in late October (after I reported a
           reaction in August and early October) from some women in Atlanta informing me that
           they would send me uniform liners (which they never did, nor could they tell me the
           chemical makeup of the so-called liners that would be sent).

           I do not use aluminum deodorant or products with BPA or harsh detergents. I was
           non-stop sneezing on this trip, scratching, and had problems urinating. Since the new
           uniform roll out, I have had MULTIPLE bladder infections and my Dr could not figure
           out why and they want to examine my urine. I truly believe the chemicals in the uniform
           are altering my endocrine system and directly affecting me internally. EVEN MY
           underwear are stained purple. I have washed the uniform multiple times and with vinegar
           prior to this trip and others.



Amended Complaint
True et al v. Delta Airlines 4
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.78 Page 5 of 35




           During this trip, I had to take antihistamines and increase the dosage daily by adding an
           allergy medication and nasal spray (as per the pharmacist's orders).. I am demanding to
           know the products that are being used in our uniforms because I need to visit the
           dermatologist and figure out why the uniforms are making me so ill. It takes me a full day
           to recover after wearing the uniform for three days. Working in an environment where
           temperatures fluctuate, air is recirculated, we sweat and then we shiver, our pores open
           up and then absorb anything that we put on our body. We sit on a jumpsuit where other
           crew members sweat and leave residue from their chemical laden uniforms. Please assist
           in finding a solution to my issue and the greater and larger picture. We need to probe into
           the long term affects these uniforms are having on our bodies. I have every intention of
           sending my uniform pieces to be investigated by a professional and reporting to Osha my
           physical reactions to the uniform pieces Delta has required us to wear because I have
           voiced multiple times and no solution has been offered. It's downright saddening and
           negligent. It's downright saddening and negligent. I'm happy to send photographic
           evidence. Please advise.

           Ms. Mathios filed other reports thereafter through May of 2019 of additional

adverse reactions she had to the uniform while on her trips. Over 52 reports were filed during

that time. Ms. Mathios noted that depression doesn’t cover what she felt with her physical

symptoms and how Delta treated her. Ms. Mathios was never approved to wear the black and

white alternatives during that time and instead had to continue to wear the purple uniforms.

Around the early part of 2019 Ms. Mathios called to complain about her non-approval of workers

compensation with Sedgwick. Fifteen minutes later, two ladies from Human Resources called

Ms. Mathios on a recorded line. Ms. Mathios sent an e-mail to the Salt Lake Manager group and

asked if she could be approved to wear the black and white on March 20th 2019. She spoke to

her manager Sarah Long in February of 2019 about the uniforms. In March of that year Ms.

Mathios told Delta to stop sending purple uniforms because they were not working for her. In

April of 2019 Ms. Mathios was still writing to her supervisors, to Robert Wissel of the uniform

about approval for black and white. Ms. Mathios had to send a follow-up letter on July 1st, 2019

for black and white approval and requested an updated on May 26th, 2019. Ms. Mathios also

filed a claim with UOSH in March of 2019 and with OSHA. Ms. Mathios during this process



Amended Complaint
True et al v. Delta Airlines 5
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.79 Page 6 of 35




also contacted Cahterine Graniere, Allison Husband, Carla Roberts, Bill Ittounas, Janne Smith,

head of Human Resources, Brian Boudreau. Ms. Mathios had doctor notes that indicated she

could work in alternate black and white uniforms.

Michele Noren

6c.        Ms. Noren first reported her issues with the uniforms to her supervisor at that time, Jody

Griffith or Maria Shirley the manager on duty at that time. Ms. Noren sent pictures of her

blistered back to her supervisor on or about June or July of 2018. Ms. Noren was out of the

purple uniform in July of 2018. Ms Noren was told she would be pay protected for the trips she

missed and had been pulled from to allow her to heal from the blisters. Ms. Noren was also in

communication with a special assignment person named Lauren out of Atlanta. Lauren

confirmed that Ms. Noren would be pay-protected for the lost trips and pulled her from the

schedule halfway through July of 2018 to allow her blisters to heal. Ms Noren was later that

month put in the alternate black and white with no health issues in the alternates.

ci. Later on or about February of 2019 Ms. Noren got a message from her supervisor for several

days that they wanted all flight attendants in the purple by March 1st, 2019. Ms. Noren was not

given an answer from supervisors on what she could wear for her March 1st trip. Ms. Noren had

a mandatory meeting on February 29th, 2019 scheduled. Her supervisor either Maria Shirley or

Judge Christensen and told her that if she couldn’t wear the purple she had to look for other

employment and couldn’t work in IFS unless she wore the purple uniform that was known to

hurt her.

6cii. Ms. Shirley later told her the meeting was not possible due to “legalities” but Ms. Shirley

was to still meet with her. Ms. Shirley told Ms. Noren she could wear the black and white in the

morning for a few days but it wouldn’t be long and Delta would no longer be allowing black and



Amended Complaint
True et al v. Delta Airlines 6
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.80 Page 7 of 35




white. The company later claimed it was just for Ms. Noren. The mandatory meeting was

rescheduled and was just for Ms. Noren. The meeting had other management individuals as well

which Ms. Noren was not aware of. Ms. Noren said she was mocked and belittled and chastised

and told she could not go back to the black and white and that her worker’s compensation case

was closed.

6ciii. This was without access to Ms. Noren’s medical records and Ms. Noren indicating her

doctors said differently and contrary to her doctor’s notes as well as an IME that Sedgwick

claims management conducted that indicated Ms. Noren’s symptoms were from the uniforms.

Ms. Noren’s employment was also threatened. Ms. Noren, wore the purple uniform as a result

and led to increasing discomfort, itching, headaches, sore throat, shortness of breath, thinning

hair and rashes and blisters on her body. She tried to space out her tripsMs. Noren was a witness

and testified for UOSH on the uniform issues in early 2019.

civ. Ms. Noren, on or about March of 2019 was in the process of taking her clothes from the her

laundry and had an attack from exposure to the uniform and was unable to breathe. Ms. Noren

contacted a Sedgwick nurse and she was told to report to the Emergency Room.

6cv. Thereafter, Ms. Noren never received black and white approval to return to work and could

not return to work. Despite she was originally approved for compensation due to her uniform, it

was denied with the panic attack she suffered from. Ms. Noren was also not approved for

disability and without her ability to return to work without alternative approval, was left

essentially financially destitute and unable to provide for herself. Ms. Noren was not finally

approved to return to work until on or about November of 2019. Delta would not approve her for

black and white from March 2019 to November 2019 and without explanation.

Cori Berhends



Amended Complaint
True et al v. Delta Airlines 7
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.81 Page 8 of 35




6d. Ms. Berhends talked to an FSM (Field Serve Manager) at the duty desk and asked her what

to do if she thought she was being affected by the uniforms. Ms. Berehends was suffering from

difficulty breathing, swollen throat when exposed to the uniform, she suffered from hair loss and

her eyes were constantly red and felt dry as well as rashes and kidney pain and tingling in her

hands and feet. Ms. Berhends was chastised for not wearing a sweater. Ms. Berhends then spoke

to her own field service manager, Jody Griffiths and Janet Olvesky and later talked to Jude

Christensen over the department in Salt Lake City on or about April 22nd, 2019. Ms. Ovesky

sent an e-mail to Catherine Ganiere on the uniforms indicating if she had heard back from

anyone from the uniform team. Ms. Ovesky later took Ms. Behrends off her trips. Ms. Berhends

e-mailed Rob Wissel with the uniform team on what black and white she could wear. Ms.

Berhend’s was always in contact with her claims adjuster with Sedgwick on her workers

compensation.

6di. Ms. Berhends had a call from Shannon Thorsgard, the new Salt Lake base manager and Jude

Christiansen the base director. Ms. Berhends expressed concern for Delta pulling her from her

trip and not providing her workers compensation and they would contact Tracy Garcia in Human

Resources. Ms. Berhends had filed a complaint with the FAA and with OSHA and UOSH. Ms.

Behrends was not approved to return to work and the company would not offer any

compensation for jobs with the same compensation amount under the requirements OSHA

specifically made to Delta to individuals that were suffering from the uniform. This was the same

for Ms. True and Ms. Noren as well. Because Ms. Behrends was never approved to return to

work and she had to find alternative work. Ms. Behrends specifically put in a request for

accommodation on July 29th, 2019 to back to her previous position as gate agent where she




Amended Complaint
True et al v. Delta Airlines 8
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.82 Page 9 of 35




could work in an alternative uniform and not an enclosed space. She was never approved for the

accommodation.

6dii. Ms. Berhends indicated she had never been depressed in her life and this situation with how

Delta handled her claim made it so she did not want to get out of bed or do anything and feelings

of helplessness and hopelessness and anxiety.

Other Delta employees that were treated differently

6e. In the Summer of 2018, John ​Mazurowski III was a male flight attendant who noticed his

lymph nodes were swelling. Mr. Mazurowski contacted Delta in October of 2019 about the

situation thereafter and was approved for alternative black and white garments without asking for

it and without sending in a doctors note. Mr. Mazuroski indicated another male was approved

and told they could purchase different pieces of the uniform.

6f. Kathleen Tschishow another flight attendant, started to wear the uniform in December of

2018 and noticed adverse reactions. She put in a request for workers compensation and was

immediately approved with payments for her time off of work and approved for black and white.

6g. Stephanie Andrews, another flight attendant was originally approved and compensated for

her time off of work and allowed to wear the black and white alternate uniform on or about

February of 2019.

1. Violation of the Americans with Disabilities Act of 1990.

     a. Discrimination, harassment, failure to accomodate, retaliation based on disability.
        (Plaintiffs incorporates the general allegations in facts 6 above)

               i.      Discrimination.

7.         At the end of May of 2018, Delta issued new “passport” plum uniforms for its flight

attendants use as well as other employees that worked in various capacities at the airport. The



Amended Complaint
True et al v. Delta Airlines 9
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.83 Page 10 of 35




 uniforms contain harmful and toxic heavy metal and chemical compounds noted further in this

 complaint. The purple uniforms included, pants, purple sweaters, dresses, aprons, blouses, skirts

 and leggings among other articles of clothing. The uniforms were produced by the company

 Lands End.

 8.         In June of 2018, Delta flight attendants, including those named in this complaint, started

 experience issues with the new uniforms. This included rashes, hives, respiratory issues, kidney

 issues, loss of hair, coughing, runny noses, brain fog, swollen lymph nodes, metallic taste in their

 mouths, headaches, bloody urine, clogged ears, slurred speech as well as anxiety and depression

 related to use of the uniforms. Many flight attendants were diagnosed with vocal chord

 dysfunction as well as asthma. They had to attend speech therapy to help resolve their deep and

 or horse raspy voice. They also were prescribed inhalers. All individuals suffered from a

 disability that affected their ability to perform a major life function, namely, their ability to work

 as flight attendants in the purple uniforms that were issued to them.

 9.         Reports were made of individuals that experienced issues to Delta at the onset on when

 the uniforms were issued. The media caught hold of the issues in June of 2018. Delta claimed it

 was just a few individuals experiencing problems which were resolved in switching out the

 aprons. Individuals prior to the issuance of the uniforms that were “testers” also reported health

 concerns and Delta still did not warn its employees of possible adverse health effects of the

 uniforms. Delta continued to deny the adverse health affects of the uniforms all the way until on

 or about November of 2019. Delta never issued a full re-call on behalf of its employees with the

 uniform. Delta finally indicated on or about November of 2019 that they would change the

 uniforms.




 Amended Complaint
 True et al v. Delta Airlines 10
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.84 Page 11 of 35




 10.        Numerous individuals complained about the uniforms and the severe health affects and

 acted as witnesses on behalf of the government investigations including Ms. Noren, Ms. True,

 Ms. Mathios, Ms. Andrews and Ms. Berhends. In response, Delta would respond with the claim

 that they did numerous allergy tests on the uniforms and there were no issues with the uniforms

 and any individual that was suffering from the uniforms was less than 1% of all employees.

 11.        There are over 64,000 employees that use the uniforms. A main Facebook page was

 created to help awareness for all employees that were having health issues with the uniforms as

 well as a few other Facebook pages. There are were 3,700 members on the main Facebook page

 at as of June of 2019 time with flight attendants that have suffered from the ill health effects. As

 of February of 2020, there are over 6,650 members on the Facebook page. The Facebook page

 was created in December of 2018 by Ms. True to help other flight attendants become aware that

 their adverse health effects were from the uniform and within 30 days there were 600 members.

 12.        If employees experienced health problems with the uniforms, they were to contact Delta

 and report the injury. All of the Plaintiffs reported the injury and sent in a doctors note from their

 doctors that indicated that their health problems were related to the purple uniforms with requests

 that the employees be allowed to wear alternative black and white uniforms they could purchase

 at a retail outlet store. Ms. Andrews and Ms. Berhends learned the adverse health effects they

 they suffered from were from the uniforms as a result of the Facebook page in the early part of

 2019 and from Ms. True.

 13.        Ms. Noren was originally approved for the alternate uniform in the Fall of 2018 as well

 as received workers compensation benefits. Ms. Noren no longer suffered from the ill-effects

 while she was in the alternate uniform. Ms. True received benefits and was also initially

 approved for black and white. Ms. True was bed-ridden on or about October of 2018 for over a



 Amended Complaint
 True et al v. Delta Airlines 11
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.85 Page 12 of 35




 week as a result of exposure to the uniform. After Ms. True recovered from exposure, Delta

 would not give Ms. True approval to work in the alternate black and white uniform to allow her

 to return to work.

 14.        In the Fall of 2018, Delta started to subject its employees who reported a work-site injury

 to allergy tests. The test was conducted by Delta with their own samples and requirements on

 when to report the results which was approximately 48 hours after contact with the skin. Part of

 the sample included part of the uniform. Ms. True requested Delta not to force her to take the test

 with concerns it would make her sicker. Her request was denied. She made the request three

 times. Twice to her base manager and to another supervisor. Ms. True was told she had to do the

 patch test. Sedgwick claims management an agent of Delta in adjusting its employee’s workers

 compensation claims, said that if Ms. True didn’t take the patch test she couldn’t go back to

 work. Ms. True told them she already knew she was allergic to Nickel.

 15.        In March of 2019, the Delta uniform team did a reverse and said that all individuals were

 expected to wear the purple uniform and started to deny individuals their prior-approved workers

 compensation benefits. Later, Delta started to deny workers compensation claims with the claim

 that individuals “were already allergic to something and therefore, it could not be the uniform”

 despite the fact that individuals had tested positive for the uniforms in the skin tests.

 16.        All individuals were denied workers compensation with the claim from Delta that it was

 not the uniform and therefore not a work-site injury. Despite this, employee’s doctors would not

 allow them to return to work in the purple. Employees were stuck in a catch-22. The medical

 examiners of Delta would not see the individuals personally and only review the medical

 records. The medical examiners would deny claims even if individuals tested positive for the

 uniform in the allergy tests. This was disparate treatment toward all Plaintiffs and their injuries



 Amended Complaint
 True et al v. Delta Airlines 12
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.86 Page 13 of 35




 and how they handled their claims compared to others who received more favorable treatment,

 including approval from black and white and for workers compensation benefits.

 17.        Omitted

            New black and white approval

 18.        Delta setup a process for the uniforms for alternate approval where if an suffered from

 severe health effects from the uniform they would be sent alternative purple uniforms that was

 discriminatory toward the Plaintiffs. Delta indicated, “You are expected to try-on all available

 options that would reasonably meet your needs.” Employees under Delta policy first had to try

 the pants suit wool or non-wool. If that didn’t work, they had to then try the signature dress. If

 that didn’t work, they then had to try the v-neck dress. If that didn’t work they had to try the twin

 cardigan set. If those didn’t work under the policy, then Delta would work with Lands End “to

 create alternate material options.” This included the 100% cotton blouse/shirt. If that didn’t

 work, the company would “add inside lining to garments.” If that didn’t work, then the

 individual had to try an “un-treated non performance blouse /shirt.” All of the alternate uniforms

 were still dyed in the passport plum.

 19.        All of the alternative options still included the passport plum purple. The purple dye

 would bleed on individuals’ clothing and stain their undergarments as well as other clothes. It

 would also stain airplane seats. Individuals started to experience the symptoms the worse when

 they started to sweat, making the dye airborne and enter into the bloodstream and respiratory

 system. Ms. True experienced a hoarse throat and had trouble speaking immediately when she

 opened an alternative option. The alternative choices were non-specific or without reason as to

 the basis on how it would cure the symptoms each flight attendant faced.




 Amended Complaint
 True et al v. Delta Airlines 13
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.87 Page 14 of 35




 20.        At the end of that process there is a hand that says “stop.” The policy notes, “Flight

 Attendants who have exhausted all options are moved to accomodations process for additional

 handling. Once received by accomodations, FAs should provide medical documentation

 indicating their needs; the accommodations team will work with FA and Lands’ End to

 determine if a uniform alternative maybe possible. Alternatively, if no uniform accomodation is

 available we will work with FAs to assist with finding a suitable non-uniform positions with

 Delta.” Any position offered was not the same rate of pay as a flight attendant.

 21.        If individuals still suffered severe adverse effects from the uniforms, the company would,

 “on a case-by-case determination” allow employees to “temporarily wear approved personal

 black and white suit pieces for up to 60 days.” This is what is known as “black and white” where

 individuals were given a stipend to purchase black-and-white dress uniforms instead of wearing

 the issued “passport plum” purple uniforms.

 22.        Individuals were issued a 60-day approval form that they had to carry with them. The

 form noted, “Please be advised that Delta and Lands’ End are currently working to manufacture

 a non-wool option that is completely untreated and that you will be required to try that option

 when it’s made available. The noted indicated, “This exception is for a temporary period of no

 more than 60 days from the date of this letter and for those specific items as indicated in this

 form. The IFS Uniforms Team reserves the right to review this grant at any time and modify the

 end date as appropropriate.” The approval was signed by the director and manager of the

 company’s uniform team.

 23.        Since Delta would claim that it was not a work-site injury they claimed they could not

 wear black and white, despite a doctor’s claim to the alternative. Or, Delta would claim that it

 was not the uniform but allow still allow employees to still wear the alternative uniform. There



 Amended Complaint
 True et al v. Delta Airlines 14
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.88 Page 15 of 35




 was no set basis on how an individual was approved for black-and-white and was instead an

 arbitrary decision. Also, given the long process to even get approval, many individuals have had

 to wait long-periods of time while either missing work or being forced to wear the purple

 uniforms as they jump through all of Delta’s “hoops” to obtain black and white approval. A pilot

 on a flight with a flight attendant saw how bad the flight attendant was suffering from the

 uniform and told her to change her clothes. The pilot filed a report to Delta and that person was

 immediately approved for black-and-white the following day.

 24.        When individuals were unable to return to work despite doctor’s notes including Ms.

 True, Ms. Mathios, Ms. Noren and Ms. Berhends, they would contact the job accommodation

 team. The uniform team did not transfer the claims to the job accommodations team as they

 claimed. The accommodation team required a full release of medical information in addition to a

 physician's form for job accommodation. This was after employees had already filled out forms

 and medical releases for FMLA leave, short-term disability leave and workers compensation.

 Delta also would require some individuals to be subject to medical examination experts for these

 requests. This is not included in Delta’s policy handbook. All it required was a doctor’s

 certification.

 25.        There were also many individuals that Delta would not allow to return to work even

 though they were denied workers compensation and black and white approval because Delta was

 “concerned about their health” if they returned to work. This was the case of Ms. True and Ms.

 Noren. This contradicted Delta’s own claims that it was not a work-site injury. Or, individuals

 would be approved for black-and-white but Delta would not allow them to return to work and

 pull them from the schedule. This happened to Ms. True. Ms. True was originally scheduled to

 return to work on or about June of 2019. Later, she received a call that she was pulled from the



 Amended Complaint
 True et al v. Delta Airlines 15
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.89 Page 16 of 35




 schedule. Ms. True maintains that the actions against her was invidious disparate treatment as a

 result of her suffering from a work-site injury that made it so Ms. True was unable to work. This

 was without medical documents to show they were so unhealthy to return to work and again and

 contrary to doctor’s notes that they could work if they did not wear the purple uniforms.

 26.        Thereafter, Ms. True was subjected to psychological evaluations that Delta wanted Ms.

 True to have to do in order for her to return to work. They wanted her to do one in Ohio. They

 also wanted her to see a pulmonologist. The requests for these tests were not made until July of

 2019. Delta didn’t schedule appointments until September and August and Ms. True was unable

 to return to work until those tests. After the examinations were conducted, Ms. True was still

 unable to return to work. Ms. True around this time, showed-up for a test / class she needed to be

 done as a flight attendant that Delta told her she had to attend. When Ms True showed-up and

 was there for two hours she was escorted out of the class and was told that she could not be

 there. There were two classes prior that were cancelled by Delta prior.

 27.        Ms. True maintains that the actions against her were discriminatory from suffering from

 her adverse health effect. Ms. True was treated differently than other individuals that suffered

 from the same adverse health effects. Other individuals were approved without problem for black

 and white and were not subject to the same scrutiny as her such as Ms. Tschishow and Ms.

 Andrews. This is also true for Ms. Behrends and Ms. Mathios and Ms. Noren. The process and

 procedure was discriminatory, arbitrary and without medical explanation or individual basis as to

 use of the alternate uniforms.

            ii.         Retaliation based on complaints of disability.

 28.        All Plaintiffs also maintains that the actions against them were retaliated for their reports

 of a severe health effects to their supervisors, of their complaints to their supervisors and to other


 Amended Complaint
 True et al v. Delta Airlines 16
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.90 Page 17 of 35




 personnel related identified in opposition how Delta was handling the situation, including the

 uniform team, Supervisors and the Vice President that was over Flight Attendant. They also

 maintain the actions were retaliatory for reporting the issues and or testifying as a witness during

 an investigation to the division of Utah Occupational and Safety Heath that were made in the

 early part of 2019 as well as other complaints to the FAA on behalf of other employees that were

 suffering adverse health reactions. They also maintain that the adverse actions against them were

 as a result of the creation of the Facebook page to allow individuals collaborate and share stories

 as to the adverse health affects of the uniforms.

 29.        Delta also implemented policies and procedures that were retaliatory and a quid pro quo

 to keep Delta employees reporting to the public of adverse health effects from the uniforms. The

 private Facebook page was created and strict rules were provided as Delta had policies that

 deterred and punished individuals that made social media or public posts that were adverse to the

 company. All employees, including these employees, were scared of reprisals from the company

 if they reported these adverse health effects to the media and to their friends and family members

 publicly on social media.

 30.        Finally, on or about November of 2019 Delta did a reversal where they indicated that

 Delta employees could wear black and white uniforms indefinitely but were expected to wear

 alternate uniforms when they became available. This was despite the approvals it had made for

 other flight attendants and direction specifically from OSHA to do so.

 31.        Ms. True was not approved for black and white and could not return to work until

 September of 2019, almost a whole year after she had first taken time off work from the uniform.

 Ms. Noren was not re-approved for black and white and could return to work until on or about

 October of 2019. Ms. Mathios was never approved for black and white. The failure to approve



 Amended Complaint
 True et al v. Delta Airlines 17
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.91 Page 18 of 35




 them was in retaliation for their reports to OSHA. It made it so the individuals could not return to

 work and could not provide for themselves and caused them to suffer from severe emotional

 trauma with the treatment from Delta and failure to approve them. This is also in light of the fact

 Ms. True and Ms. Noren were originally approved for black and white. Also, individuals like

 Ms. Noren were compensated later by delta for the time they were off work later in December of

 2019 despite the company’s claim it wasn’t a work-site injury. Ms. True was never fully

 compensated for her time of almost a year off work. In December of 2018, Delta compensated

 for a few weeks off of work. Ms. Andrews and Ms. Tschishow also received compensation for

 their time off work during that time.

            iii. Failure to accommodate based on a disability.

 32.        These actions incorporated from the other two subsections above were also a failure to

 accommodate each Plaintiff based on their health conditions with their inability to perform their

 job without proper accommodations based on a known disease determined by their physicians.

 Their physicians requested that the individuals wear the black and white uniforms and their

 physicians indicated they could return to work with such accommodations. Despite this,

 Plaintiffs were subject to discriminatory practices and policies implemented by Delta through the

 uniform approval process.

 33.        Despite the doctors notes, Delta would still subject employees to additional purple

 uniforms that still caused ill health effects. The plaintiffs maintain that this was also unlawful

 harassment based on their health condition. Other employees were not subject to this same

 process and were approved immediately for black and white. The approval was also only for 60

 days. Thereafter, it had to be approved by the company for a renewal. Without the approval,

 these employees could not return to work such as Ms. True, Ms. Behrends and Ms. Noren. Ms.


 Amended Complaint
 True et al v. Delta Airlines 18
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.92 Page 19 of 35




 Behrends was approved for the black and white and but still raised concerns of still getting sick.

 Delta called Ms. Behrends on the way to work and said that she could not return to work. This

 happened on or about May 9th, 2018. Ms. Behrends has been unable to return to work and forced

 her into a long-term medical leave of absence but her long-term disability was denied.

 34.        Also without the approval, the individuals were forced to wear the purple uniform which

 included Ms. Noren and Ms. Mathios despite the doctors notes that were sent to their employees.

 The request was reasonable as it only related to a different wear in employee uniform. However,

 Delta pushbacked only due to branding and marketing of the company which came from Delta’s

 uniform team and the approval process came from the Delta uniform team, not from Human

 Resources or from supervisors.

            “Having a subgroup of employees wearing black-and-white personal attire and having
            another group of employees wearing the uniforms just isn’t acceptable,” Ekrem
            Dimbiloglu, director of uniforms at Delta, told The Atlanta Journal-Constitution.
             he told the newspaper, noting that thousands wear alternate uniforms. “It’s just too
            many,” he said. “We’ve got to be a unified force.”

 35.        Branding and marketing is not a reasonable basis to subject employees to additional

 adverse health effects with additional exposure to harmful substances from the uniform or keep

 employees from their ability to return to work and provide for themselves and also causes the

 harassment to be severe and pervasive. Three was no interactive process between each individual

 and the company on approval. In the cases of all individuals, it was each Plaintiff venting either

 to their supervisors, Human Resources, the Uniform team or to Sedgwick on why they were not

 approved to work in black and going through months and months of radio silence on their

 accommodation request. The time it took to get approved was not reasonable. The delay despite

 the doctors notes that each individual gave to the doctor was also not reasonable. The denial of




 Amended Complaint
 True et al v. Delta Airlines 19
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.93 Page 20 of 35




 the claim that it was not a work-site injury but not allowing the Plaintiffs to return to work was

 not reasonable.

 36.        Also, in this instant case with the company-wide health effects that employees suffered

 from, a full recall of the uniforms and use of the old uniforms would have been reasonable in

 light of the circumstances to ensure that employees, pilots, and paying customers did not suffer

 from the adverse health effects of the uniform. It would have been reasonable to allow the

 employees to work in the black and white alternate uniforms with specific guidance from OSHA

 to Delta to do so or give them alternative jobs with the same amount of pay which Delta never

 did.

 37.        The failure on part of Delta shows their disregard for the health of their employees and

 the public as a whole and instead with the focus of their public image and how severe and

 pervasive the harassment was. Delta should have warned its employees of the possible health

 effects of the uniforms at the onset and from the testers. The failure to do so was also

 discriminatory to Plaintiffs and their adverse health effects. This was also a failure to

 accommodate its Delta employees and help them identify possible sources of their adverse health

 effects. Instead, Delta denied the claims that they were related to the uniforms with

 communication to its employees and to government investigators for over 16 months. The

 Plaintiffs as a result suffered adverse health effects and mental distress in how they were stuck in

 “financial limbo” with their inability to obtain workers compensation and their inability to return

 to work in the case of Ms. Berhends, Ms. True and Ms. Noren. It forced Ms. Noren and Ms.

 Mathios to continue to work in the purple.

 38.        Ms. Mathios sent in a doctor's note with a request for her to be in the alternate uniform.

 Ms. Mathios suffered from severe health effects related to the uniform and her symptomology



 Amended Complaint
 True et al v. Delta Airlines 20
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.94 Page 21 of 35




 was one of the worst out of the other Plaintiffs. Delta would not approve Ms. Mathios for

 black-and-white uniforms. Given no other option to provide for herself, Ms. Mathios was forced

 to continue to wear the purple uniforms. Ms. Mathios would continuously e-mail Delta

 supervisors and responsible personnel as to her health condition and request for black and white

 approval. This was a specific failure to accommodate Ms. Mathios ans her doctors request for an

 alternate uniform and was discriminatory toward Ms. Mathios and the ill health effects she

 suffered from the uniform.

 39.        In response to Occupational Health complaints, Delta would claim that only 50

 employees were approved in the black and white to make it look as if only a handful of

 individuals were actually suffering from severe side-effects. Delta did not disclose how many

 employees had requested black and white approval that were denied despite specific doctor’s

 request for them to be in alternate black and white uniforms.

 40.        Many employee’s personal doctors conducted an “off-gas” test where employees would

 be exposed to the uniform for 45 - 60 minutes. The lung capacity was measured before and after

 exposure. Employee’s lung capacities would diminish 10 - 20% after exposure to the uniform.

 Despite these tests, Delta would still claim that it was not a work-site injury. This included Ms.

 True, Ms. Andrews and Ms. Berhends.

 41.        Females experienced symptoms worse than males and if a male complained of issues

 with the uniform, they would not have to go through the same rigorous procedures and approval

 as their female counterparts and the failure to accommodate was also discriminatory based on

 gender and with disparate treatment toward females and their adverse health effects.

            OSHA response and alternate work.




 Amended Complaint
 True et al v. Delta Airlines 21
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.95 Page 22 of 35




 42.        On June 26th, 2019 the Department of Health and Human Services issued a report to the

 health effects of the uniforms from complaints made by Ms. True and Ms. Mathios. The

 department concluded, “It is possible that textile chemicals in the uniforms or the physical

 irritant properties of the uniform fabrics have caused skim symptoms among Delta employees.

 43.        The Department recommended the following: “Allow employees to use alternative

 uniforms on a long-term basis, if symptoms resolve with this alternative.” “Allow employees to

 wear alternatives when their uniforms are being lined.” “Continue to encourage employees to

 report potential work-related health condition to their supervisor.” “Healthcare providers may

 recommend interventions such as the need for removal from exposure of employees with

 work-related health problems.

 44.        If employees are moved to different locations or job duties to work-related health

 concerns they should retain pay and benefits associated with the original job duties.” Delta did

 not change its pattern with employees when this was issued. Individuals still had to go through

 their own process for approval despite a doctors note.

 45.        Individuals were not offered alternative positions, and if they were, they had to apply for

 the position at a lower amount of pay, this is what happened to Ms. Behrends as the company

 claimed that she was too sick to be able to return to work. However, they still denied her

 short-term disability and long-term disability benefits through their agent Sedgwick. Delta

 ultimately terminated Ms. Behrends after her long-term disability was denied and marked her

 absences as excessive absences as the basis for the termination. ​(See attached Exhibit C)

 46.        As to alternate position accommodations, the positions are not the same rate of pay of the

 prior position and Delta only offered assistance. There were no positions that Delta offered.




 Amended Complaint
 True et al v. Delta Airlines 22
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.96 Page 23 of 35




 Individuals were required to apply for any open position that was made available under the same

 description and pay amount of the description.

 47.        In order to access the specific Human Resources inflight policy manual, an individual

 must request permission to access the resource. Under the policy, Delta offers, “Transitional

 Duty for takes up to 90 calendar days for employees recuperating from an injury or illness

 released to return to work with temporary medical restrictions.” This was not offered to the flight

 attendants that suffered from the affects of the uniforms.

 48.        Some flight attendants were also subject to additional medical tests to determine whether

 or not they could return to work while others did not have to go through the same tests.

 49.        The harassment was also ongoing harassment since the individuals originally complained

 of adverse health effects to these uniforms.

            Delta tests

 50.        In the Fall of 2019, Delta claimed to have conducted its own tests on the uniforms with

 the claim that there was nothing in the uniforms that would case the adverse health effects its

 flight attendants suffered. However, many of the “tests” were tests that had already been

 performed by Lands End. It was not Deltas own individual test and they only relied on those test.

 Many of Lands End test results that were produced to government occupational exposure

 agencies also are garments from the old Delta uniforms and not the new passport plum uniforms

 to claim there was nothing wrong with them.

 51.        In its Uniform Testing Comparison Report (“Testing Report”), Delta pledged: “[S]afety

 is our top priority and since we began redesigning the uniform three years ago, our top focus has

 been ensuring that every employee can safely wear these new garments.” Delta further stated that

 it and “Lands’ End have taken detailed steps to ensure that the garments undergo significant


 Amended Complaint
 True et al v. Delta Airlines 23
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.97 Page 24 of 35




 testing that meets or exceeds appropriate industry standards…”. The Testing Report then sets

 forth the applicable standards, claiming that the garments meet these standards.

            Independant garment tests

 52.        The “extractable heavy metal limits established by the Report expressed in mg/kg

 include:

            Chromium - 2.0, Mercury - .02, and Antimony - 30.0. The “allowed limit per garment”

 established for Formaldehyde expressed in the ppm is 75. The Testing Report also claims to have

 screened for “Volatile Organic Compounds.” No reference is made to which Compounds were

 screened, but the Report established limits at 10 mg/kg. For such Compounds, the Report also

 claimed no detectable amounts.

 53.        Counsel for Plaintiffs have began testing numerous different Uniforms at three different

 independent labs. Also, the Association of Flight Attendants also conducted independent tests on

 garments submitted by Delta employees on or about November of 2019. Tests have revealed

 harmful, toxic levels that are literally off the charts, as high as 130 times established limits. To

 date, we have found different garments with the following staggeringly high levels expressed in

 mg/kg (Each number representing a separate garment):

 54.        Antimony - 51.8, 52.3, 53.1, 61.5, 64.4, 67, 67, 70, 72.3, 74.5, 74.6, 76.4, 77, 77.3, 78.5,

 79.3, 79.5, 83.1, 83.6, 94, 103, and 147.

 55.        Chromium -12.3, 24, 34.6, 35.6, 36, 52.4, 54.3, 59.7, 62.8, 68.8, 69, 75.2, 75.7, 77.3,

 78.7, 80,

 56.        84.2, 86.8, 89.3, 89.8, 92, 98.3, 101, 127, 130, 231, and 263.

 57.        Mercury - .0247, .059, and .082.

 58.        Bromine - 54, 90, 112, 160, 217, and 433.


 Amended Complaint
 True et al v. Delta Airlines 24
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.98 Page 25 of 35




 59.        Fluorine - 61, 64, 79, 89, 297, 725, 807, 862, 865, 886, and 1,068

 60.        Testing each garments for Formaldehyde also revealed staggeringly high levels using

 Released

 61.        (Vapor Absorption) Methods after 3 and 20 hours: 3 hours

 62.        75, 107, 148, 281, and 764 20 hours 115 and 254.

 63.        According to the Center for Disease Control, these metals and chemicals include the

 following known adverse health consequences:

 64.        (a) Chromium: It is harmful to the skin, eyes, blood, and respiratory system. (b)

 Antimony: It is harmful to the eyes, skin and cause hair loss. It is used to make

 flame-proofing materials.

 65.        (c) Mercury: High mercury vapor concentrations can quickly cause severe lung

 damage. At low vapor concentrations over a long time, neurological disturbances, memory

 problems, skin rash, and kidney abnormalities may occur. Mercury can pass from a mother to her

 baby through the placenta during pregnancy and through breast milk after birth.

 66.        (d) Formaldehyde: Exposure to formaldehyde can irritate the skin, throat, lungs, and

 eyes. Repeated exposure to formaldehyde can lead to cancer.

 67.        (e) Fluorine: Exposure to Fluorine can irritate the eyes and harm the

 kidneys, teeth, bones, nerves and muscles. It is used as a stain repellant.

 68.

 69.        (f) Bromine: Used as fire retardant. Bromine works by directly irritating the skin,

 mucous membranes, and tissues.

 kidneys, teeth, bones, nerves and muscles. It is used as a stain repellant.




 Amended Complaint
 True et al v. Delta Airlines 25
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.99 Page 26 of 35




 70.        Finally, despite Delta’s claim and maintained the issue was not the uniform Delta gave

 the following statement to its employees, "At Delta, our people are the foundation for our

 success. It starts with our commitment to listen and is fueled by a spirit of continuous

 improvement. Our uniform program was built on these principles and always will be. During the

 last few months, we’ve taken many steps to alleviate some of the frustration and challenges some

 of you have experienced with the uniforms. We’ve created alternative garments, hired experts,

 tested for over 400 chemicals, incorporating OEKO-TEX’s published chemical list and testing

 limits, given you the option of wearing black and white, and provided access to the best doctors

 in the country.”

 71.        “Despite these efforts, we have not been able to resolve this situation for everyone, which

 has been our top priority all along. That’s why we are announcing a completely new uniform

 program for flight attendants and ACS above-wing employees, along with updates to our existing

 uniform in the interim. We will work together to get you in these new uniforms as soon as

 possible, hopefully in late 2021, depending on the feedback and guidance we receive from you."

 72.        As a result, Delta, failed to reasonably accommodate its employees for its failure to

 properly conduct its own independent tests in a timely fashion and in a reasonable and prudent

 and proper manner. Delta failed to conduct test results before it denied liability and causation

 toward Plaintiffs and before it denied liability toward government agencies and to the media.

 Without this knowledge and without proper, neutral testing, Delta could not claim that the issue

 was not the uniforms. The admission here from Delta indicates they did not reasonably

 accommodate its employees and that they knew the severe health issues individuals suffered

 from were as a result of the uniform.




 Amended Complaint
 True et al v. Delta Airlines 26
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.100 Page 27 of 35




 73.        Each individual suffered from additional adverse health effects due to additional

 unnecessary exposure to the uniform and emotional distress as it related to dealing with the

 health effects from the uniform, as well as with Delta and the financial impact it caused them.

 Each individual had to deal with the emotional distress and adverse health effects in the past and

 will have to deal with its future impact as well. Each individual suffered from loss of enjoyment

 of life as it dealt with dealing with Delta and their health problems. Each individual had to take

 time off work and suffered from loss wages and benefits. Each individual has incurred health

 costs and expenses. Each individual has also suffered consequential effects such as out of pocket

 expenses for health care costs, borrowed money from relatives, lost savings, incurred credit card

 interest, credit scores as well as lost Delta benefits including vacation leave, skybucks, profit

 sharing. Each individual also seeks reimbursement of attorney fees and costs as a result of the

 violations described related to violations of the Americans with Disabilities Act.

 74.        Plaintiffs also maintain that the actions here were intentional as described in the

 complaint with ulterior motives to down-play the effects of the uniforms, to promote their brand

 over employment safety.

            iv. Harassment

 75.        Plaintiffs also maintain that the actions and facts described in each subsection of the

 discrimination claims was severe and pervasive treatment toward Plaintiffs for suffering from

 adverse health reactions from the uniforms and for reporting the adverse health reactions in the

 creation of the Facebook group, the complaints to OSHA and the complaints to Human

 Resources, the uniform team, supervisors and other managers. It was severe and pervasive to

 keep the individuals out of work for so long without their ability to provide for themselves

 despite their claim it wasn’t a job injury. It was severe and pervasive to force individuals like



 Amended Complaint
 True et al v. Delta Airlines 27
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.101 Page 28 of 35




 Ms. Mathios and Ms. Noren to continue to work in the purple uniforms despite Ms. Mathios

 continues and numerous reports and Ms. Noren’s indication to Delta and her supervisors on how

 it affected them. Instead, Ms. Noren was belittled, ridiculed and mocked about her claims to

 adverse reaction to the uniform in a meeting with supervisors and other personnel and instead

 forced her to continue to wear the uniform and thereafter did not allow her to return to work

 without their unjustified approval. Ms. True was also forced not to return to work for over a year.

 Ms. True was subjected to unjustified claims Ms. True needed a mental health exam over 8

 months without ever indicating she needed one. This also included the claim over 8 months out

 of thin air that she needed to see a pulmonologist. All individuals suffered from severe emotional

 distress including depression, suicidal thoughts, feelings of hopelessness and helplessness,

 anxiety, general fear, anger, crying with how Delta treated their complaints of work-site injuries.

 II. Intentional Infliction of Emotional Distress

 76.        Delta through its employees and agents acting within their scope of employment with

 their duties at least in part to confer a benefit on Delta or acting with actual or apparent authority

 described in the discrimination section of this complaint and paragraph 6 of this complaint

 intended to inflict emotional distress on each Plaintiff named in this action. Delta through each

 Plaintiff’s supervisors, uniform team and Human Resources was aware that each Plaintiff

 suffered or complained of severe side-effects, including respiratory problems from use of the

 passport plum uniforms. Each Plaintiff complained to Delta of the side-effects, filed for workers

 compensation claims and short-term and long-term disability claims and Family Medical Leave

 claims and requested accommodations to use of the black and whtie uniform instead of the

 purple plum uniform.




 Amended Complaint
 True et al v. Delta Airlines 28
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.102 Page 29 of 35




 77.        Delta was aware of its employees as a whole that were suffering from adverse health

 effects from the uniforms prior to when the uniforms were issued with its testers and when the

 uniforms were initially issued. Despite this, Delta failed to inform its employees of possible

 side-effects they could be suffering from its uniforms and reasonable options on how to avoid the

 side effects for over 16 months.

 78.        Delta had knowledge of the health effects complaints of each Plaintiff, and each flight

 attendant’s inability to work without black and white approval or to suffer adverse health effects

 with working without approval. All Plaintiffs complained through numerous e-mails to Human

 Resources, the uniform team and other personnel of their treatment and requests for

 accommodation and return to work or to work without the purple.

 79.        Plaintiffs complained through a demand letter to Delta corporate through retained counsel

 and to thereafter locally retained counsel with requests as to why individuals could not return to

 work and or not approved for black and white. No responses were made and no timely

 accomodations were made. Given the knowledge of the requests, the denials and delays and

 without any justifiable explanation, Delta intended to cause emotional distress on each Plaintiff.

 This is also as it relates to the retaliation claims and the complaints that these individuals made

 toward Delta and the different treatment that other employees received from Delta that were

 more favorable.

 80.        Each Plaintiff either had to suffer wearing the purple, in the case of Ms. Noren and Ms.

 Mathios without approval. Each Plaintiff had to suffer wearing the purple without knowledge of

 its severe health effects for months or almost a year. Those that could not return to work absent

 approval suffered severe emotional distress in their inability to return to work and provide for

 themselves and for the frustration toward Delta and their inability to work with and properly and



 Amended Complaint
 True et al v. Delta Airlines 29
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.103 Page 30 of 35




 timely accommodate each of them. Delta through its supervisors with Ms. Mathios, including

 Sarah Long and Judy Christensen knew she was suffering adverse effects from the uniforms.

 This also includes all of the 42 complaints she filed with Delta. Despite this, Delta, its

 supervisors, the uniform team and Human Resources would not approve Ms. Mathios of black

 and white, knowing the adverse health reactions she was suffering and knowing that it was

 virtually certain she would continue to suffer adverse health reactions.

 81.        Ms. Noren through the meeting she had with supervisors told them of the adverse health

 reactions she would have with the purple uniform, the rashes and itching and trouble breathing.

 Her supervisors knew it was virtually certain that she would again suffer from the same adverse

 health effects if she continued to wear the uniform but still forced her wear the purple uniform

 that caused Ms. Noren to have a breathing attack and subjected her to the Emergency Room. the

 company was also aware of the adverse health effects Ms. Noren was suffering without approval

 for black and white so she could return to work through Ms. True and through Ms. Noren herself.

 82.        The company was aware the distress Ms. True suffered from with her inability to return

 to work for almost a year with the constant communication she had with supervisors, Human

 Resources, the Uniform team and other management personnel. Despite this the company

 without justification would not approve her to return to black and white until 8 months. Ms. True

 was also forced to jump through different hoops than other individuals without justification with

 the intent to inflict emotional distress on Ms. True. The purpose and intent not to approve Ms.

 True as well as the others was due to their complaints they made to OSHA and their management

 of the Facebook page to allow others to be aware of the issues. Delta saw these individuals as

 “problem children.” It raised concerns of employees unionizing and Delta specifically sent out a

 social media message to deter a union indicating that individuals would be better off saving their



 Amended Complaint
 True et al v. Delta Airlines 30
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.104 Page 31 of 35




 money for a video game console. As a result, it was Delta’s intent not to allow Ms. Noren, Ms.

 Berehends and Ms. True to return to work with the legal issues they were raising toward Delta.

 Delta also knew it would be virtually certain that these individuals would suffer from emotional

 distress with their inability to return to work and provide for themselves.

 83.        All Plaintiffs also suffered from anxiety, stress, depression, frustration, feelings of

 hopelessness and helplessness, crying, anger and suicidal thoughts. Each individual has also

 suffered from loss of enjoyment of life in day-to-day activities and other leisure activities. They

 have also suffered from consequential damages including credit scores, out of pocket expenses

 for medical, lost savings, borrowing money from friends and family, interest on unpaid medical

 bills.

 84.        The actions were outside the bounds of decency given the claims as to discrimination and

 failure to accomodate in the disability section. This is given Delta’s knowledge of adverse health

 effects of its own employees that Plaintiffs reported as well as reports from other employees and

 its failure to help them properly resolve the issues which only they had the power to do so. This

 is also in light of the length of time Delta went through denying these claims and not allowing

 these individuals to return to work without justification. This is also in light of the adverse health

 effects that customers and pilots also may have suffered from exposure to these uniforms.

 85.        Plaintiffs also seek punitive measures against Delta given their wilful and wanton

 disregard for the health, life and safety of its employees including these Plaintiffs to deter Delta

 from acting in the same in the future and to punish Delta for their intentional actions described in

 this complaint.

 III. Assault and Battery (Claims for Ms. True, Mathios and Noren)




 Amended Complaint
 True et al v. Delta Airlines 31
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.105 Page 32 of 35




 86.        As indicated in the intentional infliction of emotional distress claim, Delta had

 knowledge of the ill adverse health effects of the uniforms prior to their issuance. Delta also had

 knowledge of the complaints of its employees after its issuance to them and their reports of

 adverse health effects, including doctor notes as noted in paragraph 6 of this complaint

 incorporated here. Delta had knowledge of the ill effects that each individual employee in this

 complaint was suffering from as a result of the uniform.

 87.        Given this knowledge, Delta through its agents in the failure to approve alternative

 garments, forced Ms. Noren and Ms. Mathios to work in the uniforms after notice to the

 company of the adverse health effects this includes the complaints to supervisors and the

 approval for workers compensation of Ms. Noren in 2018 and black and white. The claim Ms.

 Noren had to wear purple thereafter with the threats of her job knew it was virtually certain Ms.

 Noren would again suffer from the adverse health effects of the uniforms. It placed Ms. Noren in

 apprehension of fear of wearing the uniform and caused her to actually suffer again adverse

 health effects from the uniform that ultimately caused her to go to the emergency room. Delta

 also failed to provide notice of possible adverse health effects to Ms. Noren and Ms. Mathios.

 This shows that Delta intentionally or in reckless disregard wanted to cause harm to Plaintiffs

 with use of the uniform in the name to preserve the company image and brand and to deny

 liability of the uniform health effects to ensure that the public at-large did not become aware of

 the issues.

 88.        Delta was also aware the adverse health effects that were affecting Ms. Mathios with her

 reports to her supervisors, the uniform team and Human Resources as well as the over 42 flight

 reports Ms. Mathios filed as how the uniforms were affecting her. As a result, Delta knew it was

 virtually certain Ms. Mathios would continue to suffer from adverse health effects while she



 Amended Complaint
 True et al v. Delta Airlines 32
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.106 Page 33 of 35




 continued to wear the purple uniform and placed her in immediate apprehension of harm and

 actual harm for wearing the purple uniform.

 89.        Ms. True also pleaded with the company through supervisors not to make her do a purple

 patch test with the uniform and told them how exposure to the uniform affected her. Delta knew

 it was virtually certain Ms. True would suffer from additional adverse effects with the patch test

 and forced her to take it despite her specific requests not to do so and put her in apprehension of

 immediate harm and actual harm when she was exposed through the patch-tests of the uniforms.

 90.        Delta sacrificed the health of its employees to control its Public Relations and to curtail

 negative nation-wide publicity. Each Plaintiff has now paid the price with severe health effects.

 Each Plaintiff had to suffer the pain from the contact and exposure to the uniform and the after

 effects. Each individual also, even though approved for alternate garments, also suffer and

 suffered from proximity to other individuals that wore the purple uniform.

 91.        It is unknown at this time how it will affect these clients in the long-term. Each Plaintiff

 has now suffered emotional trauma as noted in the intentional infliction of emotional distress

 claim and incorporated here. Each Plaintiff suffered from lost wages and benefits past and future.

 Each Plaintiff suffered from medical expenses and costs as well as consequential losses from

 their inability to work or return to work and from the trauma related to exposure from the

 uniform.

 92.        Plaintiffs also seek punitive measures against Delta given their wilful and wanton

 disregard for the health, life and safety of its employees including these Plaintiffs to deter Delta

 from acting in the same in the future and to punish Delta for their intentional actions described in

 this complaint.

 IV. Wrongful termination based on public policy. (Ms. Behrends)



 Amended Complaint
 True et al v. Delta Airlines 33
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.107 Page 34 of 35




 93.        Ms. Berhends and Ms. True were wrongfully terminated based on public policy. Ms.

 Berhends and Ms. True reported and participated in an investigation with OSHA and UOSH as

 to the adverse health effects of the uniforms. The two individuals were also the moderators for

 the Facebook page they made for flight attendants to allow flight attendants to corroborate their

 health issues they were experiencing.

 94.        OSHA gave specific direction to Delta to allow individuals to wear alternate uniforms.

 OSHA gave specific direction to Delta to allow individuals to work an alternative position with

 the same amount of pay. Delta did not allow or offer that to Ms. Berhends and Ms. True. This

 made it so Ms. Berhends was not allowed to return to her position under her job description and

 was ultimately constructively discharged for suffering from ill effects from the uniforms.

 95.        This is in violation of public policy in the failure to accommodate Ms. Berhends with the

 direction from OSHA. The failure to authorize her to return to work was also in violation of

 public policy as it related to Ms. Berhends complaint with OSHA and UOSH and being part of

 the Facebook page. This was also in violation of public policy as instead of focusing on the

 health of its employees, of its pilots and the customers that came in contact with them and doing

 a full re-call of the uniforms, Delta continued to deny the existence of problems with the

 uniforms. They also miscommunicated with investigators what garments were actually tested and

 how many individuals had actually made complaints of the uniforms. Delta never tested

 uniforms from its own employees. This made the conditions to where Ms. Berhends had no

 choice but to seek other employment as she was not allowed to return as a flight attendant. The

 conditions Delta placed Ms. Behrends in emotionally and financially with her inability to return

 to work also made conditions so intolerable she was forced to leave Delta.




 Amended Complaint
 True et al v. Delta Airlines 34
Case 2:20-cv-00191-HCN-DBP Document 21 Filed 10/20/20 PageID.108 Page 35 of 35




 96.        Ms. Berhends suffered from emotional distress, lost wages and benefits, consequential

 damages past and future as a result of how she was treated.

 97.        Wherefore, Plaintiffs seeks the following relief in this matter:

 1. For a jury trial to be set to determine liability on each claim alleged.

 2. For damages pleaded in these causes based upon a finding of liability for each claim.

 3 For all other relief pleaded in this complaint as well as any other relief the court may deem

 necessary.


                                                  Submitted this 20th day of October, 2020

                                                        /s/ Brian K. Jackson      #15296
                                                        Brian K. Jackson
                                                        Brian K. Jackson, LLC
                                                        Attorney for Plaintiffs




 Amended Complaint
 True et al v. Delta Airlines 35
